 ST. ELIZABETH'S HOSPITAL OF BOSTON325St. Elizabeth'sHospital of Boston and District 1199Mass.,National Union of Hospital and Health CareEmployees,a Division ofRWDSU, AFL-CIO, Pe-titioner.Cases I-RC-13461 and 1-RC-13462September15, 1975DECISIONAND DIRECTION OF ELECTIONSBY CHAIRMAN MURPHY AND MEMBERSJENKINSAND PENELLOUpon the petitions duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Francis X.McDonough of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statementsof Procedure,Series8, as amended,the case wastransferred to the Boardfor decision.Briefs were filedby the Employer andthe Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization claimingto represent employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.A. Appropriate UnitEmployer is a Massachusetts corporation orga-nized as a nonprofit health care institution with itsprincipal place of business in Boston, Massachusetts.In Case 1-RC-13461, Petitioner seeks a unit of tech-nical employees. In Case 1-RC-13462, Petitionerseeks a broad service and maintenance unit. Employ-er contends that the only appropriate unit is a wall-to-wall or overall unit. We agree with Petitioner's po-sition as to the appropriate unit. We have recentlydecided inNathan and Miriam Barnert MemorialHospital Association d/b/a Barnert Memorial HospitalCenter,217 NLRB No. 132 (1975), that separateunits of technical employees and of service andmaintenance employees of nonprofit hospitals areappropriate for bargaining. We therefore find appro-priate the units sought by Petitioner. There are anumber of unit placement issues which will be dis-cussed hereinafter.B. Clerical EmployeesThe inpatient admitting clerks, the outpatient ad-mitting clerks, and the main lobby receptionists arebusiness office clericals and are therefore excludedfrom both units. The other clerical classifications dis-cussed in the record I are hospital clericals and wewill therefore properly include them in the serviceand maintenance unit. InSt.Catherine'sHospital ofDominican Sisters of Kenosha,Wisconsin, Inc., 217NLRB No. 133 (1975), we found that receptionistsand admitting desk employees are business officeclericals.InNewingtonChildren'sHospital,217NLRB No. 134 (1975), we included in the service andmaintenance unit all clerical employees who are notbusiness office clerical employees. There we stated asthe test that "the hospital clericals (as contrastedwith business office clericals) are located geographi-cally throughout the hospital, within various depart-ments composed of other service and maintenanceemployees."C. Graduate Nurses and ChemistsGraduate nurses and senior nursing assistants havegraduated but have not yet passed the registrationexamination for registered nurses, either becausethey have not taken the exam or because they havefailed it before. In accord withMercy Hospitals ofSacramento, Inc.,217 NLRB No. 131 (1975), we findthese nurses to be professional employees within themeaning of the Act, and we therefore exclude themfrom both units. We do not at this time pass on thequestion of how many times a nurse is allowed to failthe registration exam before her professional status isdissolved.i In-service education clerk-typist, nursing service secretary, nursingequipment and supply clerk, emergency room hostess, emergency roomclerk, dietary department clerk, central supply room clerk, pharmacy clerk,social service secretary, social service clerk-typist, chemistry clerk-typist,pediatrics secretary, histology clerk-typist, bacteriology clerk-typist, hema-tology clerk-typist, pathology clerk-typist, chemistry clerk-typist, laboratoryadministration receptionist, pulmonary laboratory secretary, inhalationclerk, psychiatry secretary, x-ray department secretary, x-ray departmenttranscriber, x-ray department receptionist-clerk, x-ray department file clerk,neurology department secretary, neurology department transcriber, surgicalservicesecretary, obstetrical-gynecologicalmedical secretary, out-patientservices secretary, blood bank clerk, cardiology department secretary, cardi-ology department stenographer, cardiology department records clerk, intra-venous solution clerk, cardiac surgery secretary, social service clerk, nuclearmedicinesecretary, and nuclear medicine clerk-typist220 NLRB No. 61 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are three laboratory chemists. Two of thethree chemists have college degrees specializing inchemistry, and the third chemist has 2 to 3 years oftraining as a medical technologist, and about 6 yearsof service with a public health system. The chemistssometimesdo 100tests aday and they perform 20 to30 different types oftests.They bring independentjudgment and specialized skills to bear, especiallysince they make improvements in procedures. Theycan also spot faults and correct them. We thereforefind the chemists to be professionals as their educa-tional qualifications and duties are very similar tothose of the chemists found to be professionals inBarnert Memorial Hospital Center, supra.D. ChefAccording to the job description in evidence, thechef directs, supervises, and participates in the activi-ties of preparing, cooking, and serving a wide varietyof food for hospital patients and cafeteria operations.He also plans and arranges menus with the dieticiansand the food service director. On the other hand, itwas developed at the hearing not only that the chefhas no authority to hire, fire, discharge, or disciplineemployees, but also that he spends approximately 95percent of his workday in production. It was alsodeveloped at the hearing that the food service direc-tor and hisassistantsdistribute the workload tokitchen personnel and cooks and that the chef givesonly routine instructions with respect to the produc-tion schedule. The food service director and his threeassistantscome into the kitchen on a staggered basisall day long.Since it is not clear from the record whether thechef is a supervisor or not, we shall allow him to votesubject to challenge.E. Food SupervisorsFood supervisors are responsible for obtainingmenus, distributing them to patients, helping patientsto select what items they like, collecting the menus,returning them to the dietary office, and checking thekitchens for sanitation and quality control as far asthe meals are concerned. The food supervisors do nothave any assigning authority over the diet aides andcannot discipline, reprimand, hire, or fire diet aides.There was only one instance cited in the recordwhere a food supervisor reported an uncooperativediet aide who was subsequently disciplined. In viewof the duties of the food supervisors, it is clear thatthey are not supervisors under the Act, and we shalltherefore include them in the service and mainte-nance unit.F.Nursing StudentsThere are a number of nursing students at the St.Elizabeth's School of Nursing who work part time asnurses aides in the hospital itself. Freshmen studentnurses cannot work until after they have spent 24weeks in the school. Thereafter the nursing studentscan work only a maximum of 12 hours a week. Astheywork only 12 hours a week, they receive nofringe benefits. Their performance as nursing aides isnot evaluated. Upon graduation many of the nursingstudents go to work for the hospital as graduate nurs-es.As the nursing students are treated differentlyfrom nonstudent employees, their employment isonly incidental to their educational objectives, andtheir interests are separate from those of nonstudentemployees, we shall exclude the nursing studentsfrom the service and maintenance unit?G. Part-Time EmployeesThe parties are in disagreement as to the unitplacement of regular part-time employees.' The hos-pital is heavily dependent on regular part-time em-ployees. From a list which was introduced into evi-dence it seems that approximately a third of theemployees are regular part-time employees. This isnecessitated by the fact that services are providedaround the clock. Petitioner would exclude all part-time employees working less than 20 hours per week.Employer would include in the unit all regular part-time employees. The only difference between regularpart-time employees and full-time employeesrelatesto , fringe benefits.Employees working under 20hours have no fringe benefits. Employees workingbetween 20 and 24 hours receive holidays, vacation,and sick leave. Employees working between 24 and30 hours receive, in addition to the previously men-tioned fringe benefits, regular life insurance and disa-bilityinsurance.Employees working over 30 hourshave all fringe benefits including health insurance.On the other hand, the part-time employees have thesameworking conditions and work duties as theother employees. InBarnertMemorial Hospital Cen-ter, supra,Petitioner sought to exclude part-time em-ployees working less than 16 hours a week. We in-cluded the employees in the unit noting that "allpart-time employees in the two units found appropri-ate here, whether they average more or less than 16hours a week, are regularly scheduled by the hospital2 Saga Food Service of California, Inc.,212 NLRB 786 (1974),and casescited therein.J The parties have stipulated that on-call employees should be excluded ascasuals sincethey have no communityof interestwith the other employees.We accept this stipulationsince it doesnot violate Board policy. ST. ELIZABETH'S HOSPITAL OF BOSTONand perform the same work as all other full time em-ployees in their classification,doing the work in thesame place under the same supervision.Accordingly,we reject Petitioner's contention that employeesworking less than 2 days, or 16 hours, per weekshould be excluded from the units we have foundappropriate . . . ." In accord with this decision, wetherefore include regular part-time employees in theunit found appropriate.Employer contends that the lead housemen, thelead maids, the nursing school housemen, and thenursing school maids should be included in the unit.The Petitioner does not oppose this contention. AsEmployer's position is supported by the record weshall include the aforementioned employees in theservice and maintenance unit.Employer would alsoinclude in the unit the nursing school housemothers.As Petitioner's assertionthat the housemothers aresupervisoryor managerialis not supported by recordevidence, we shall include the housemothers in theservice and maintenance unit.Having found a unit of technical employees to beappropriatewe arefaced with the unit placement ofseveralemployees. Licensed practical nurses are ofcourse included in the technical employees unit. Wewill discuss hereinafter the unit placement of 23 dis-puted classifications of employees and we will makeour decisions based on the parameters set forth inBarnertMemorial Hospital Center, supra.1.Renal technicianThis technician has knowledge of the specializedfield of renal dialysis equivalent to 2 years of collegeand has over 3 months and up to and including 6months of experience.We shall therefore include thistechnician in the technical unit.2.Dialysis technicianThis job also requires knowledge of the specializedfield of renal dialysis equivalent to 2 years of collegeand requires 1 and up to 2 years of experience. Wetherefore find this classification to be properly in-cluded in the technical unit.3.CardiopulmonarytechnicianThis job requires a broad knowledge of the car-diopulmonary field, including the functions of cath-eterization and related tests and techniques. Thisknowledge is equivalent to a college education. Expe-rience of 9 to 12 months is required. We thereforefind this classification to be included in the technicalunit.3274.Radiology special procedures technicianThis position requires thorough knowledge of ra-diology including regular and special procedures,techniques, methods, and equipment. The employeeshould be familiar with record report preparationand maintenance. This knowledge is equivalent to ahigh school education plus additional specializedtraining comparable to 2 years of college. Experiencerequired is over 1 and up to 2 years. We thereforefind this classification to be technical.5.Ultrasound technicianThis position requires thorough knowledge of ra-diology, regular and special procedures, and ultra-sound techniques, methods, and equipment. The em-ployeemustbe familiarwithrecordreportinformation and maintenance. Experience required isover I year and up to 2 years. We therefore find thisclassification to be technical.6. Inhalation therapistThis position requires knowledge of inhalationtherapy testing equipment and lab practices. Thisknowledge is equivalent to a high school educationplus additional specialized training. The employeemust have over I and up to 2 years of experience. Wetherefore find this position to be technical.7. Pulmonary function therapistThis position requires knowledge of inhalationtherapy, testing equipment, and lab procedures. Thisknowledge is equivalent to a high school educationplus additional specialized training and an employeeperforming the job must have over 1 and up to 2years of experience. We therefore find this classifica-tion to be technical.8.Blood gas technicianThis position requires knowledge of inhalationtherapy, testing equipment, and lab practices. Thisknowledge is equivalent to a high school educationplus additional specialized training, and the employ-ee performing this job must have over 1 year and upto 2 years of experience. We therefore find this classi-fication to be technical.9.Cardiac technicianThis position requires thorough knowledge of clin-ical research laboratory technology, and familiarity 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the operation of the latest laboratory equip-ment. This knowledge is equivalent to 2 years of col-lege and the incumbent of the job must have over 1plus up to 2 years of experience. This position istherefore technical.10.Chemical techniciandiology, regular and special procedures, techniques,methods, and equipment, and familiarity with recordreport preparation and maintenance. This knowledgeis equivalent to a high school education plus addi-tional specialized training comparable to 2 years ofcollege; 1 and up to 2 years of experience is neces-sary.We therefore find this position to be technical.This position requires thorough knowledge of thespecialized field of chemistry and is equivalent to ahigh school education plus additional training equalto 2 years of college. An employee must have 6months and up to 1 year of college. The position alsorequires an employee to be a certified lab assistant(CLA) or its equivalent through training and experi-ence.We therefore find this position to be technical.11.Histology technicianThis position requires knowledge of histology labtechniques and equipment. This knowledge is equiva-lent to a high school education plus additional spe-cialized training. Experience necessary is over 2 andup to 3 years. Certification by the American SocietyofClinical Pathologists (ASCP) is eventually re-quired for the job or its equivalent in experience andtraining.We therefore find this position to be techni-cal.12.CytotechnologistThe education required for this position is equiva-lent to a high school education plus 2 years of col-lege, and experience necessary is 1 year and up to 2years.An ASCPcertificate or its equivalent in train-ing and experience is necessary.We therefore findthis position to be technical.13. Blood bank technologistThis position requires knowledge of medical tech-nology, including hematology, chemistry, bacteriolo-gy, and relatedsciences.Familiarity with methodsand techniques related to blood bank, hematology,and chemistry lab functions is necessary. This knowl-edge is the equivalent of 2 years of college education,and experience required is over 9 and up to 12months. ASCP certification is eventually required,but it can be substituted by equivalent training andexperience.We therefore find this position to betechnical.14.Registered x-ray technicianThis position requires a thorough knowledge of ra-15.Chemical lab technologistThisposition requires broad knowledge of the fieldof medical technology,involving chemistry,biology,serology,and related sciences.Familiarity with thefunctions and operations of lab equipment and pro-cedures is necessary.This knowledge is equivalent to4 years of college and the experience necessary isover I and up to 2 years.An ASCPcertificate isrequired or its equivalent in training and experience.We therefore find this position to be technical.416. Bacteriology lab technologistThis position requires broad knowledge of medicaltechnology, including the physical sciences such asbacteriology, serology, hematology, biology, andothers. The employee must be familiar with relatedlab equipment. This knowledge is equivalent to 4years of college education, and the experience re-quired is over 9 and up to 12 months. An ASCP cer-tificate is required, or its equivalent in training andexperience.We therefore find this position to betechnical.17.Hematology technicianThis position requires broad knowledge of the clin-ical lab sciences such as hematology, chemistry, andassociated techniques. The employee must also be fa-miliar with anatomy. This knowledge is equivalent to4 years of college, and experience required is over 9and up to 12 months. The employee must have aCLA certificate or its equivalent in training.Wetherefore find this position to be technical.18.Nuclear medicine technicianThis position requires broad technical knowledgeof lab testing procedures involving isotopes, blood,and gland studies. This knowledge is equivalent to acomplete college or university education resulting ina degree in biology or biochemistry, and the experi-ence necessary is over 2 and up to 3 years. We there-4 No contention is made that employees in classifications 15, 16, 17, and18 are professionals. ST. ELIZABETH'S HOSPITAL OF BOSTON329fore find this position to be technical.19.Operating room technicianThis position requires knowledge of surgical in-struments and supplies, and some knowledge of vari-ous operating room machines and techniques andprocedures in assisting surgeons. The training isequivalent to a high school education plus additionalspecialized courses, and the experience necessary isover 9 and up to 12 months. Since we do not findthat the education required for and the independentjudgment exercised in this job are sufficient to classi-fy it as technical, we shall therefore include this em-ployee in the service and maintenance unit.20. EKGtechnicianThis position requires a basic knowledge of arith-metic, accuracy in checking, posting, and counting,and knowledge equivalent to a high school educa-tion. The only experience necessary is over 1 and upto 2 months. We therefore find that this position isnot technical and therefore include it in the serviceand maintenance unit.21. EEG technicianThis position requires knowledge of electroen-cephalograph techniques and machine operations,and office and technical procedures. The training isthe equivalent of a high school education plus addi-tional specialized courses.The onlyexperience neces-sary is over 1 but up to 2 years. We therefore findthat this position is not technical and we include it inthe service and maintenance unit.22. Darkroom technicianThis position requires basic knowledge of arithme-tic and English and familiarity with darkroom tech-niques and solution preparation. The knowledge nec-essary is equivalent to a high school education, andthe only experience required is over 2 and up to 3months.We therefore find that this position is nottechnical and we include it in the service and mainte-nance unit.23. Equipment technicianThis position requires training and educationequivalent to high school, additional specializedcourses, and over 3 months and up to 12 months ofexperience.We therefore find that this position is nottechnical and we include it in the service and mainte-nance unit.We therefore find the following units appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Case 1-RC-13462All regular full-time and part-time employees inthe service and maintenance areas employed by theEmployer at its hospital facilities in Boston, Massa-chusetts, but excluding all administrators, profession-als, confidential employees, office clerical employees,and technical employees, registered nurses, guards,and supervisors as defined in the Act, and all otheremployees.Case I-RC-13461All regular full-time and part-time technical em-ployees employed by the Employer at its hospital fa-cility located in Boston, Massachusetts, but exclud-ing all administrators, professionals, confidentialemployees, office and clerical employees, registerednurses, service and maintenance employees, guards,and supervisors as defined in the Act, and all otheremployees.[Direction of ElectionsSomitted from publica-tion.] 6MEMBER PENELLO,dissenting:For the reasons set forth in my dissent inNathanand Miriam Barnert Memorial Hospital Association,supra,Ialso dissent in this case. I would not findappropriate separate units of service and mainte-nance employees and technical employees, but ratherIwould find the appropriate unit to be all service andmaintenance employees including technical employ-ees and licensed practical nurses, but excluding busi-ness office clericals and all other employees.'S TheRegional Director shall determinewhether theshowing of interest issufficient in each unitbefore proceeding withthe elections.6 Excelsiorfn. omitted frompublication.7 I concur in my colleagues'determinations that the admitting clerks andreceptionists are business office clericals and therefore are excluded frombothunits, andthat the graduate nurses andchemists are professionals